 

Exhibit 10.1

 



AGREEMENT AND AMENDMENT NO. 1 TO

SHARE PURCHASE AGREEMENT

 

THIS AGREEMENT AND AMENDMENT NO. 1 (this “Amendment”) to that certain Share
Purchase Agreement (as amended, the “Agreement”), dated as of February 7, 2019,
by and between the Purchaser Group (a defined therein) and Golden Queen Mining
Co., Ltd. (“GQM”), a publicly traded British Columbia corporation (each a
“Party” and, collectively, the “Parties”), is made as of May 21, 2019 (the
“Effective Date”). Capitalized terms used in this Amendment and not otherwise
defined shall have the meanings given in the Agreement.

 

RECITALS:

 

WHEREAS, Section 10.11 of the Agreement provides that the Agreement may be
amended by written agreement of the Parties;

 

WHEREAS, the Parties desire to amend the definition of “Outside Extension Date”
in Section 1.1 of the Agreement; and

 

WHEREAS, the Parties desire to amend Sections 5.3(a) and 5.3(c) of the
Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in the Agreement and in this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Amendments to the Agreement.

 

(a)The definition of “Outside Extension Date” in Section 1.1 of the Agreement is
hereby deleted in its entirety and replaced by the following:

 

“Outside Extension Date” means May 22, 2019, whereby all amounts owed under the
GQM Loan shall immediately become due and payable in full, subject to Section
6.2.

 

(b)Section 5.3(a) is hereby deleted in its entirety and replaced by the
following:

 

(a)payment of the consideration required to be paid at the Closing under
Section 2.2(a) to or as directed by GQM; provided, however, that to the extent
the Purchasers by Shares do not tender and exchange all 177,701,229 GQM Shares
required to be so tendered and exchanged on or prior to the Closing Date, then
the Purchaser Group covenants and agrees (i) to cause the Purchasers by Shares
to tender and exchange as many of the 177,701,229 GQM Shares beneficially owned
by the Purchasers by Shares as possible on May 22, 2019 and to tender and
exchange the balance of the 177,701,229 GQM Shares beneficially owned by the
Purchasers by Shares as soon as practicable and in any event on or before June
21, 2019, and (ii) to refrain from selling or in any way dealing in any GQM
Shares other than to deliver the 177,701,229 GQM Shares beneficially owned by
the Purchasers by Shares to GQM on or before June 21, 2019.

 



 

 

 

(c)Section 5.3(c) is hereby deleted in its entirety and replaced by the
following:

 

(c)release of securities and guarantees against GQM pursuant to any Contracts
whereby GQM is acting as a guarantor or offering collateral for the benefit of
US Holdco or the Subsidiary, other than the securities and guarantees against
GQM in connection with (i) that certain Loan and Security Agreement, dated as of
November 9, 2016, between Atlas Copco Customer Finance USA LLC and Golden Queen
Mining Company, LLC, in respect of which the Purchaser Group will provide an
indemnity in form and substance reasonably acceptable to GQM, and (ii) that
certain USA Loan and Security Agreement, dated as of October 30, 2015, between
Atlas Copco Customer Finance USA LLC and Golden Queen Mining Company, LLC, in
respect of which the Purchaser Group will provide an indemnity in form and
substance reasonably acceptable to GQM;

 

2. Agreements.

 

(a)The Parties agree that the Closing Date shall be the Outside Extension Date,
unless the Parties further agree on a different date.

 

(b)On the Effective Date the Purchaser Group shall provide to GQM an indemnity
in form and substance reasonably acceptable to GQM with respect to clause (ii)
of Section 5.3(a) of the Agreement.

 

3. Full Force and Effect. The Agreement as amended hereby shall continue in full
force and effect. In the case of any conflict between the Agreement and this
Amendment, the provisions of this Amendment shall control. This Amendment: (i)
shall be effective as of the Effective Date; and (ii) may be executed in
counterparts and by facsimile or email/pdf signatures, all of which shall
constitute one and the same instrument.

 

4. Governing Law; Venue. This Amendment is a contract under the laws of the
State of New York and shall for all purposes be construed in accordance with and
governed by the laws of said State without reference to its conflict or choice
of laws principles (other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law, which shall apply to this Agreement). The Parties
hereby irrevocably and unconditionally submit to the nonexclusive jurisdiction
of the Supreme Court of the State of New York sitting in New York County and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment, and each of the Parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Amendment in
any court referred to above. Each of the Parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. EACH
PARTY WAIVES HIS, HER OR ITS RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT

 

[Remainder of Page Left Blank Intentionally; Signature Page Follows
Immediately.]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement and Amendment No. 1
to be executed as of the date first written above by their respective officers
thereunto duly authorized as of the Effective Date.

 

 

 

  THE PURCHASER GROUP         By: /s/ Thomas M. Clay   Name: Thomas M. Clay  
Title: Authorized Representative         GOLDEN QUEEN MINING CO., LTD.        
By: /s/ Guy Le Bel   Name: Guy Le Bel   Title: CFO

  

 



[Signature Page: First Amendment to Share Purchase Agreement]



 



 

